                                                                                       PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 SAMUEL JESUS CRUZ CASTILLO,

               Petitioner,

        V.                                               19-CV-06461 CJS
                                                         ORDER
 WILLIAM BARR, Attorney General of the
 USA and JEFFREY SEARLS, Field Office
 Director Buffalo Federal Detention Facility
 (BFDF),

               Respondents.


       Pro se Petitioner, Samuel Jesus Cruz Castillo, is a civil immigration detainee

currently held at the Buffalo Federal Detention Facility. Petitioner claims that he has been

held by U.S. Immigration and Customs Enforcement pending removal proceedings in

violation of the Constitution.   See generally 8 U.S.C. § 1231(a)(1) (Attorney General,

succeeded by the Secretary of Homeland Security for this purpose, must remove alien

within 90 days of final order of removal}, (a)(6) ("An alien ordered removed ... may be

detained beyond the [90-day] removal period ... "); Zadvydas v. Davis, 533 U.S. 678,

700-01 (2001) (presumptive limit to reasonable duration of detention under§ 1231(a)(6)

is six months); see also 8 U.S.C. § 1226 (a),(c) (detention of aliens); Jennings v

Rodriguez, 138 S. Ct. 830, 851 (2018) (reserving determination of merits of due process

arguments regarding extended detention without bond). Petitioner therefore seeks relief

under 28 U.S.C. § 2241 . Docket Item 1. He has paid the $5.00 filing fee.
                                             ORDER


         IT IS HEREBY ORDERED that within 45 days of the date of this Order,

Respondents shall file and serve an answer responding to the allegations in the Petition;

and it is further

         ORDERED that within 45 days of the date of this Order, Respondents shall file

and serve, in addition to their answer, a memorandum of law addressing each of the

issues raised in the Petition and including citations to supporting authority and applicable

sections of the Immigration and Nationality Act; and it is further

         ORDERED that within 45 days of the date of this Order, instead of their answer,

Respondents may file a motion to dismiss the Petition, accompanied by appropriate

exhibits demonstrating that an answer to the Petition is unnecessary; and it is further

         ORDERED that Petitioner shall have 25 days after his receipt of the

Respondents' answer or motion to dismiss to file a written response; and it is further

         ORDERED that the Clerk of Court shall serve a copy of the Petition, together with

a copy of this Order, electronically via a Notice of Electronic Filing to the United States

Attorney's    Office,   Western   District    of   New   York   at   USANYW-lmmigration-

Habeas@usdoj.gov.

         THE PETITIONER MUST FORWARD A COPY OF ALL FUTURE PAPERS AND

CORRESPONDENCE TO THE ATTORNEY APPEARING FOR THE RESPONDENTS.


         SO ORDERED.

Dated:         Jcu. .y---3  , 2019
               Rochester, New York


                                                                          TJUDGE

                                               2
